                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,
                                                       MEMORANDUM DECISION AND
                        Plaintiff,                     ORDER GRANTING IN PART AND
                                                       DENYING IN PART DEFENDANT’S
v.                                                     MOTION FOR COPIES

BURTON RANDY CHEEK, JR.,
                                                       Case No. 2:18-CR-67 TS
                        Defendant.
                                                       District Judge Ted Stewart



        This matter is before the Court on Defendant’s Motion for Copies. For the reasons

discussed below, the Court will grant the Motion in part and deny it in part.

        Defendant first seeks a number of documents filed in his case. The Court will grant

Defendant’s request as to the Complaint, Felony Information, Plea Agreement, Judgment, and

Docket Sheet. Defendant also requests a copy of his Indictment, but since he was charged by

Felony Information there is no Indictment to provide. Defendant also requests a copy of a “Plea

Order.” The Court is unclear as to what this request is for and must deny it. Based on the above,

the Court directs the Clerk of Court to provide Defendant with a copy of the docket sheet, along

with docket entries 1, 8, 20, and 25.

        Defendant also requests a copy of his sentencing transcript. 28 U.S.C. § 753(f) provides

that transcripts must be provided at the expense of the United States in certain circumstances.

“Under 28 U.S.C. § 753(f), an indigent defendant is entitled to have the government pay the fees

for a copy of his transcript . . . only if he demonstrates that his suit is not frivolous and that the




                                                   1
transcript is needed to decide the issue presented by the suit.” 1 Defendant has failed to make

such a showing. Therefore, the Court must deny Defendant’s request for his sentencing

transcript.

        It is therefore

        ORDERED that Defendant’s Motion for Copies (Docket No. 30) is GRANTED IN

PART AND DENIED IN PART.

        DATED this 17th day of October, 2018.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




        1
         Sistrunk v. United States, 992 F.2d 258, 259 (10th Cir. 1993); see also 28 U.S.C. §
753(f) (“Fees for transcripts furnished in proceedings brought under section 2255 of this title to
persons permitted to sue or appeal in forma pauperis shall be paid by the United States out of
money appropriated for that purpose if the trial judge or a circuit judge certifies that the suit or
appeal is not frivolous and that the transcript is needed to decide the issue presented by the suit
or appeal”).


                                                  2
